United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2969
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

            Gerardo Lopez-Martinez, also known as Eduardo Espinoza

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Dubuque
                                  ____________

                             Submitted: January 8, 2016
                              Filed: February 2, 2016
                                   [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and BYE, Circuit Judges.
                           ____________

PER CURIAM.

       Gerardo Lopez-Martinez appeals the sentence imposed after he pleaded guilty
to unlawful use of an identification document and misuse of a social security number.
The district court1 sentenced him to time served and 3 years of supervised release.
Counsel has moved to withdraw, and in a brief filed under Anders v. California, 386
U.S. 738 (1967), argues that the court committed plain procedural error by failing to
adequately explain the reasons for Lopez-Martinez’s sentence, and that the sentence
is substantively unreasonable.

       “We will not sustain a procedural challenge to the district court’s discussion
of the 18 U.S.C. § 3553(a) sentencing factors by a defendant who did not object to
the adequacy of the court’s explanation at sentencing.” United States v. Maxwell,
778 F.3d 719, 734 (8th Cir. 2015). Further, nothing in the record indicates that the
court overlooked a relevant sentencing factor, considered an improper factor, or
committed a clear error of judgment, in fashioning Lopez-Martinez’s sentence. See
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)
(abuse-of-discretion review of substantive reasonableness of sentence). Finally,
having independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues.

      The judgment is affirmed, and we grant counsel’s motion to withdraw.
                     ______________________________




      1
       The Honorable Linda R. Reade, Chief Judge of the United States District
Court for the Northern District of Iowa.

                                         -2-